        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 1 of 28



 1 JEFFER MANGELS BUTLER & MITCHELL LLP
   Gregory S. Cordrey (Bar No. 190144)
 2 Joseph J. Mellema (Bar No. 248118)
   3 Park Plaza, Suite 1100
 3
   Irvine, CA 92614
 4 Telephone: (949) 623-7200
   Facsimile: (949) 623-7202
 5 Email: gcordrey@jmbm.com
   Email: jmellema@jmbm.com
 6
   Attorneys for Plaintiff
 7
   Electronics For Imaging, Inc.
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11

12
                                                         CASE NO. 3:18-MD-02874- SI
13   In re: RAH COLOR TECHNOLOGIES
     LLC PATENT LITIGATION                               THIRD AMENDED COMPLAINT FOR
14                                                       DECLARATORY JUDGMENT AND
                                                         DEMAND FOR JURY TRIAL
15   This Document Relates to Case:

16                                                       Judge Susan Illston
     3:18-cv-07465-SI
17

18
19          Plaintiff Electronics for Imaging, Inc. (“EFI” or “Plaintiff”), for its claims against
20 Defendant RAH Color Technologies LLC (“RAH” or “Defendant”) alleges as follows:

21                                     NATURE OF THE ACTION
22          1.     Under Federal Circuit law, upstream manufacturers or suppliers of accused
23 products, like EFI, should be given the opportunity to defend its own technology and therewith its

24 customers. “[L]itigation . . . brought by the manufacturer of infringing goods takes precedence

25 over a suit by the patent owner against customers of the manufacturer.” See Katz v. Lear Siegler,

26 Inc., 909 F.2d 1459, 1464 (Fed. Cir. 1990); see also In re Google Inc., 588 F. App’x 988, 990
27 (Fed. Cir. 2014). Because Defendant RAH repeatedly has sued EFI’s customers for patent

28 infringement based on EFI products, EFI seeks declaratory judgment of non-infringement of U.S.

                                          1                   Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
          Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 2 of 28



 1 Patent Nos. 6,995,870 (the “’870 patent”), 7,729,008 (the “’008 patent”), 8,416,444 (the “’444

 2 patent”), and 8,760,704 (the “’704 patent”; collectively with the ’870, ’008 and ’444 patents, the

 3 “patents-in-suit”).1

 4                                               PARTIES
 5           2.    EFI is a Delaware corporation with its principal place of business at 6750

 6 Dumbarton Circle, Fremont, California 94555. EFI is a leader in the transformation from analog to

 7 digital imaging with scalable, digital, award-winning products. Based in Silicon Valley,

 8 California, EFI develops breakthrough technologies for the manufacturing of signage, packaging,

 9 textiles, ceramic tiles, and personalized documents, with a wide range of printers, inks, digital

10 front ends, and a comprehensive business and production workflow suite.

11           3.    EFI is informed and believes that RAH is a limited liability company organized

12 under the laws of the Commonwealth of Virginia with an office at 7012 Colgate Drive,

13 Alexandria, Virginia 22307.

14           4.    EFI is informed and believes that RAH’s business is directed to owning and

15 enforcing in litigation the patents-in-suit throughout the United States, including in the Northern

16 District of California. Upon information and belief, over the last several years, RAH has filed at

17 least 14 patent infringement lawsuits against 20 or more defendants located throughout the United

18 States. Upon information and belief, RAH does not itself manufacture, sell, offer for sale, or
19 import any products or services, including any allegedly covered by the patents-in-suit.

20                                   JURISDICTION AND VENUE
21           5.    This is a civil action regarding allegations of patent infringement arising under the

22 patent laws of the United States, Title 35 of the United States Code, in which EFI seeks

23 declaratory relief under the Declaratory Judgment Act. Defendant RAH has accused and sued

24 EFI’s customers, alleging patent infringement based on their manufacture, use, sale, offer for sale,

25 and importation of EFI’s products. EFI denies any infringement based on the manufacture, use,

26
27
    EFI has dropped its claim regarding U.S. Patent Nos. 7,312,897 (the “’897 patent”) from its First
     1

28 Amended Complaint, though its mention remains in the complaint to provide background facts
   pertinent to this lawsuit.
                                                  2                         Case No. 3:18-MD-02874-SI
         SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 3 of 28



 1 sale, offer for sale, and importation of its products. Thus, a substantial controversy exists between

 2 EFI and RAH that is of sufficient immediacy and reality to empower the Court to issue a

 3 declaratory judgment. See Microsoft Corp. v. DataTern, Inc., 755 F.3d 899, 903 (Fed. Cir. 2014);

 4 Arris Group, Inc. v. British Telecommunications PLC, 639 F.3d 1368, 1375 (Fed. Cir. 2011). This

 5 Court has jurisdiction over the subject matter of this declaratory judgment action under 28 U.S.C.

 6 §§ 1331 and 1338(a), in that it involves claims arising under the United States Patent Act, 35

 7 U.S.C. § 1 et seq.

 8          6.      This Court may declare the rights and other legal relations of the parties pursuant to

 9 28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy within the Court’s

10 jurisdiction.

11          7.      On March 13, 2018, EFI filed suit in the Northern District of California. Case No.

12 3:18-cv-01612, Dkt. 1. On May 7, 2018, EFI filed its First Amended Complaint. Dkt. 18. On May

13 21, 2018, RAH filed a motion to dismiss EFI’s First Amended Complaint. Dkt. 21. On November

14 14, 2018, the Court transferred this case to the Eastern District of Virginia in lieu of a dismissal.

15 Dkt. 43. Pursuant to a multidistrict litigation Transfer Order by the Judicial Panel on Multidistrict

16 Litigation entered on December 7, 2018, the Eastern District of Virginia transferred the case to

17 this district. See Case Nos. 3:18-cv-7465-SI and 3:18-md-02874-SI. On April 11, 2019, EFI filed

18 its Second Amended Complaint. Dkt. 63. On April 18, 2019, RAH filed a motion to dismiss
19 certain claims of EFI’s Second Amended Complaint. Dkt. 64. On June 3, the Court granted in part

20 and denied in part RAH’s motion. Dkt. 71. At the same time, the Court granted EFI leave to

21 amend its complaint in light of the Court’s ruling. Id. As detailed below, EFI provides additional

22 allegations regarding RAH’s infringement contentions against EFI’s customers, including that

23 such contentions allege that the limitations of the asserted claims are met by EFI’s products and

24 that EFI’s documents and training materials instruct its customers to use its products in a manner

25 that alleged infringes. EFI denies that its products infringe or that it instructs its customers to use

26 EFI’s products in a manner that infringes.
27          8.      This Court has both general and specific jurisdiction over RAH because it resides

28 in the Eastern District of Virginia.

                                          3                   Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 4 of 28



 1          9.     Venue is proper in this District under 28 U.S.C. §§1391(b) and (c).

 2                                      THE PATENTS-IN-SUIT
 3          10.    United States Patent No. 6,995,870, entitled “System for Distributing and

 4 Controlling Color Reproduction at Multiple Sites” (the ’870 Patent). A true and correct copy of

 5 the ’870 Patent is attached hereto as Exhibit A. According to the ’870 Patent, it discloses a

 6 system, method, and apparatus for distributing and controlling color reproduction at multiple sites.

 7 Claims 1-17, 19-32, 49-51 are directed to apparatus/user interface claims and claims 18, 33-48,

 8 52-60 are directed to method claims.

 9          11.    United States Patent No. 7,729,008, entitled “System for Distributing and

10 Controlling Color Reproduction at Multiple Sites” (the ’008 Patent). A true and correct copy of

11 the ’008 Patent is attached hereto as Exhibit B. According to the ’008 Patent, it discloses a

12 system, method, and apparatus for distributing and controlling color reproduction at multiple sites.

13 Claims 1-27, 62-77 are directed to system claims, claims 28-42 are directed to method claims, and

14 claims 43-61, 78-85 are directed to computer-readable medium claims.

15          12.    United States Patent No. 8,416,444, entitled “System for Distributing and

16 Controlling Color Reproduction at Multiple Sites” (the ’444 patent). A true and correct copy of

17 the ’444 Patent is attached hereto as Exhibit C. According to the ’444 Patent, it discloses a

18 system, method, and apparatus for distributing and controlling color reproduction at multiple sites.
19 Claims 1-10, 34-73 are directed to apparatus/computer-readable medium claims, claims 29-33 are

20 directed to method claims, and claims 11-28 are directed to system claims.

21          13.    United States Patent No. 8,760,704, entitled “System for Distributing and

22 Controlling Color Reproduction at Multiple Sites” (the ’704 Patent). A true and correct copy of

23 the ’704 Patent is attached hereto as Exhibit D. According to the ’704 Patent, it discloses a

24 system, method, and apparatus for distributing and controlling color reproduction at multiple sites.

25 Claims 1-10, 29-42 are directed to system claims, claims 11-16, 22-28 are directed to apparatus

26 claims, and claims 17-21 are directed to method claims.
27          14.    RAH has alleged that it is the owner by assignment of each of the patents-in-suit.

28

                                          4                   Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 5 of 28



 1                             BACKGROUND OF THE CONTROVERSY
 2          15.      RAH has directly accused EFI’s products of infringing each of the patents-in-suit.

 3 EFI denies that the accused EFI products infringe the patents-in-suit. RAH’s express infringement

 4 allegations taken together with all the other circumstances, including that EFI makes, uses, sells,

 5 or offers to sell the accused print servers in the same manner that RAH accuses EFI’s customers of

 6 infringement, provides a sufficient basis for EFI’s declaratory relief claim.

 7          16.      On information and belief, on August 22, 2014, RAH sent a letter to Konica

 8 Minolta indicating that it was using RAH’s patented technology. In its letter, RAH identified,

 9 among other things, the ’870, ’008, and ’704 patents as being relevant to certain Konica Minolta

10 products purchased from EFI.

11          17.      After receiving a letter from RAH identifying products purchased from EFI that

12 “relate to” RAH’s U.S. patents, on September 17, 2014 Konica Minolta notified EFI and

13 demanded that EFI defend, indemnify and hold harmless Konica Minolta regarding RAH’s

14 “[p]atent infringement claim[s]” based on Konica Minolta’s purchase of EFI products.

15          18.      On information and belief, on October 20, 2014, RAH sent a letter to Ricoh

16 Americas Corporation indicating that it was using RAH’s patented technology. In its letter, RAH

17 identified, among other patents, the ’870, ’008, ’444 and ’704 patents as being relevant to certain

18 Ricoh products purchased from EFI, including EFI Fiery Color/Print Controllers and Color
19 Profiler Suite.

20          19.      On December 17, 2014, after receiving RAH’s October 20, 2014 letter, Ricoh

21 Company Ltd., parent company to Ricoh Americas Corporation, sent EFI a letter notifying EFI of

22 RAH’s claims.

23          20.      On September 17, 2015, RAH sued Ricoh Americas Corporation (“Ricoh”) for

24 patent infringement in the United States District Court for the Eastern District of Pennsylvania.

25 Specifically, RAH alleged that “[a]ccurate color measurement and management is central to the

26 products made, imported, used, sold, and/or offered for sale in the U.S. by Ricoh. These products
27 include hardware, software, printers, and cameras that, alone or in combination, infringe various

28 claims of the Patents-in-Suit.” Case No. 15-cv-05203, Dkt. 1 [Complaint] at ¶ 22. A true and

                                          5                   Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 6 of 28



 1 correct copy of the operative complaint RAH filed against Ricoh is attached as Exhibit E.

 2          21.     In its complaint, among other things, RAH alleged that Ricoh’s Pro C651EX, Pro

 3 C751 and Pro C751EXs, each having an EFI Fiery E-41A Controller and Color Profiler Suite,

 4 Ricoh Pro C901/C9O1s Graphic Arts with an EFI Fiery E-42 Print Controller and Color Profiler

 5 Suite, Ricoh Pro C901/C9O1s Graphic Arts with an EFI Fiery E-82 Print Controller and Color

 6 Profiler Suite, Ricoh Pro C5100s/C5110s, MP C8002, and MP C6502 , each with an EFI Fiery E-

 7 22B Color Controller and Color Profiler Suite, Ricoh Pro C5100s/C5110s with an EFI Fiery E-

 8 42B Color Controller and Color Profiler Suite, Ricoh Pro C751 with an EFI Fiery E-41A

 9 Controller and Color Profiler Suite, Ricoh MP C6003, C5503, C4503, C3503, and C3003, each

10 with an EFI Fiery E-22C Color Controller and Color Profiler Suite, infringe at least claims 19-22,

11 25-27, 33-36, 38-40, 42, 43, and 58-60 the ’870 patent. See RAH Color Technologies LLC v. Ricoh

12 Americas Corporation, Case No. 15-cv-05203, Dkt. 1 [Complaint], at ¶¶ 23-32 (E.D. Pa. Sep. 17,

13 2015).

14          22.     RAH further alleged that Ricoh’s Pro C651EX, Pro C751 and Pro C751EXs, each

15 having an EFI Fiery E-41A Controller and Color Profiler Suite, Ricoh Pro C901/C9O1s Graphic

16 Arts with an EFI Fiery E-42 Print Controller and Color Profiler Suite, Ricoh Pro C901/C9O1s

17 Graphic Arts with an EFI Fiery E-82 Print Controller and Color Profiler Suite, Ricoh Pro

18 C5100s/C5110s, MP C8002, and MP C6502 , each with an EFI Fiery E-22B Color Controller and
19 Color Profiler Suite, Ricoh Pro C5100s/C5110s with an EFI Fiery E-42B Color Controller and

20 Color Profiler Suite, Ricoh Pro C751 with an EFI Fiery E-41A Controller and Color Profiler Suite,

21 Ricoh MP C6003, C5503, C4503, C3503, and C3003, each with an EFI Fiery E-22C Color

22 Controller and Color Profiler Suite, infringe at least claims 28, 30-33, 35, 37, 39, 41, 43, 45-47,

23 49, 50, 52, 54, 56, 57, 60, 62, 64, 66, 73, and 75-77 of the ’008 patent. Case No. 15-cv-05203,

24 Dkt. 1 [Complaint] at ¶ 53-62.

25          23.     RAH further alleged that Ricoh’s Pro C651EX, Pro C751 and Pro C751EX, each

26 having an EFI Fiery E-41A Controller and Color Profiler Suite, Ricoh Pro C901/C9O1s Graphic
27 Arts with an EFI Fiery E-42 Print Controller and Color Profiler Suite, Ricoh Pro C901/C9O1s

28 Graphic Arts with an EFI Fiery E-82 Print Controller and Color Profiler Suite, Ricoh Pro

                                          6                   Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 7 of 28



 1 C5100s/C5110s, MP C8002, and MP C6502, each with an EFI Fiery E-22B Color Controller and

 2 Color Profiler Suite, Ricoh Pro C5100s/C5110s with an EFI Fiery E-42B Color Controller and

 3 Color Profiler Suite, Ricoh MP C6003, C5503, C4503, C3503, and C3003, each with an EFI Fiery

 4 E-22C Color Controller and Color Profiler Suite, infringe at least claims 11, 13, 20, 29-34, 36-38,

 5 40-43, 45, 49-56, 58-60, and 63-72 of the ’444 patent. Case No. 15-cv-05203, Dkt. 1 [Complaint]

 6 at ¶ 69-78.

 7          24.     RAH further alleged that Ricoh’s Pro C651EX, Pro C751, Pro C751 EX, each with

 8 Fiery E-41A Controller and Color Profiler Suite, Ricoh’s Pro C901/C901s Graphic Arts with Fiery

 9 E-42 Print Controller and Color Profiler Suite, Ricoh’s Pro C901/C90ls Graphic Arts with Fiery

10 E-82 Print Controller and Color Profiler Suite, Ricoh Pro C5100s/C5110s with Fiery E-22B Color

11 Controller and Color Profiler Suite, Ricoh’s Pro C5100s/C5110s with Fiery E-42B Color

12 Controller and Color Profiler Suite, Ricoh’s MP C8002 and MP C6502 with Fiery E-22B Color

13 Controller and Color Profiler Suite, Ricoh’s MP C6003, MP C5503, MP C4503, MP C3503, MP

14 C3003, each with Fiery E-22C Color Controller and Color Profiler Suite, Ricoh’s Pro C651EX

15 with Fiery E-41A Controller and Color Profiler Suite, infringe at least claims 11-18, 22, 27, 29,

16 30, 32, 34, 35, and 37-41 of the ’704 patent. Case No. 15-cv-05203, Dkt. 1 [Complaint] at ¶ 79-88.

17          25.     On November 11, 2015, Ricoh Company Ltd. sent EFI a letter notifying EFI of

18 RAH’s patent infringement complaint against Ricoh Americas Corporation and attached a copy of
19 the complaint.

20          26.     On June 30, 2017, RAH sued Quad/Graphics, Inc. (“Quad”) for patent infringement

21 in the United States District Court for the Northern District of Illinois. Specifically, RAH alleged

22 that “QG has in the past and continues to directly infringe the asserted claims of the Patents-in-

23 Suit pursuant to 35 U.S.C. § 271(a) by using methods and using, making and importing systems,

24 software, and apparatuses covered by the asserted patent claims identified below.” Case No. 18-

25 cv-00087, Dkt. 1 [Complaint] at ¶ 39. A true and correct copy of the complaint RAH filed against

26 Quad is attached as Exhibit F.
27          27.     RAH alleged that Quad’s use, manufacture, and importation of the “QG Accused

28 Printer Servers,” which RAH defined as including “EFI Fiery print servers, together with

                                          7                   Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 8 of 28



 1 Command Workstation and Color Profiler Suite, and other print servers and software” that have

 2 the same functionality, infringe the ’870 and ’897 patents. See RAH Color Technologies LLC v.

 3 Quad/Graphics, Inc., Case No. 17-cv-04931, Dkt. 1 [Complaint], ¶¶ 41-111.

 4          28.    On information and belief, RAH provided Quad with claim charts purportedly

 5 demonstrating infringement of RAH patents. In the claim charts regarding the ’870, ’008 and ’897

 6 patents, RAH alleges that EFI products are central to RAH’s infringement contentions, i.e.,

 7 referring to “EFI” or “Fiery” products or product literature 84 times in 31 pages purportedly to

 8 show that the claim limitations of asserted claims in the ’870, ’008 and ’897 patents are found in

 9 the accused EFI print servers and software. For example, the claim chart for the ’870 patent

10 alleges direct infringement by Quad based on its use of EFI’s Fiery print server, Command

11 Workstation and Color Profiler Suite to satisfy every limitation of independent claim 34. A true

12 and correct copy of the ’870 claim chart is attached as Exhibit J.

13          29.    RAH’s infringement allegations also cite to EFI-provided user guides and

14 documentation for each limitation of independent claim 34 that allegedly shows that EFI instructs

15 or encourages the use of its products in a manner that allegedly infringes. For example, RAH

16 repeatedly refers to EFI documents describing the operation of its accused Fiery print server,

17 Command WorkStation and Color Profiler Suite, including reference to EFI’s Digital Front Ends

18 (“DFEs”) webpage identifying Fiery partners who sell Fiery® DFEs, including Ricoh, Sharp,
19 Toshiba, Xerox, and others, the Xerox® iGen® 5 Press product manual identifying the EX-P 5

20 Print Server, Powered by Fiery®, the Xerox® EXP 5 Print Server, Powered by Fiery® product

21 manual, an EFI-generated screenshot of EFI’s Command Workstation, including the statement that

22 “The interface of Command WorkStation remains consistent regardless of print engine brand.

23 Source: Tips & Tricks for Fiery Command WorkStation, ~2:55, available at

24 https://www.youtube.com/watch?v=e8nmFmL0tzo”, EFI’s Fiery Command Workstation and

25 Fiery Color Profiler Suite, the Xerox® EX Print Server, Powered by Fiery® for the Xerox® Color

26 800/1000 Presses product manual, the Xerox® EX-P 1000i Print Server, Powered by Fiery® for
27 the Xerox® Color 800i/1000i Presses product manual, the Color Printing guide for the Xerox®

28 EX Print Server, Powered by Fiery® for the Xerox® Color 800/1000 Press, Color Handbook, and

                                          8                   Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 9 of 28



 1 EFI’s Fiery Color Reference for the Fiery®Color Server, all of which allegedly show the use of

 2 EFI’s products infringe claim 34 of the ’870 patent.

 3          30.    After receiving a copy of RAH’s Complaint, on August 15, 2017 Quad notified EFI

 4 and demanded that EFI defend, indemnify and hold harmless Quad regarding RAH’s claims

 5 regarding infringement of the ’870 and ’897 patents based on EFI products. Quad included a copy

 6 of RAH’s Complaint.

 7          31.    Following the transfer of RAH’s complaint against Quad from the Northern District

 8 of Illinois to the Eastern District of Wisconsin, on March 15, 2018, RAH filed a First Amended

 9 Complaint (“RAH’s FAC”) in its lawsuit against Quad (the “Quad lawsuit”). See RAH Color

10 Technologies LLC v. Quad/Graphics, Inc., Case No. 18-cv-00087, Dkt. 89 [Complaint] (E.D.

11 Wis.). RAH continued to allege that Quad’s use, manufacture and importation of the “QG

12 Accused Printer Servers” (see supra ¶¶ 27-28) infringe the ’870 and ’897 patents. Case No. 18-cv-

13 00087, Dkt. 89 [Complaint] at ¶¶ 43-111. Further, RAH alleged that Quad’s use, manufacture and

14 importation of “QG Accused Print Workflow Systems,” which RAH defined as including “EFI

15 Fiery print server in combination with Command Workstation and Color Profiler Suite, and other

16 prepress workflow management systems that include the same or equivalent functionality,”

17 infringe method claims 17-18 of the ’704 patent. RAH’s FAC alleges direct infringement by

18 Quad based on its use of EFI’s Fiery print server, Command Workstation and Color Profiler Suite
19 to satisfy every limitation of independent claims 17 and 18. Id. at ¶¶ 170-198.

20          32.    RAH also alleged that Quad’s use, manufacture, and importation of “QG Accused

21 Color Managed Systems,” which RAH defined as including “EFI Fiery print servers together with

22 Command Workstation and Color Profiler Suite, and other prepress workflow management

23 systems and color managed software that include the same or equivalent functionality,” infringe

24 method claims 28-31, 33, 36, and 41 of the ’008 patent. Case No. 18-cv-00087, Dkt. 89

25 [Complaint] at ¶¶ 112-198. RAH’s FAC alleges direct infringement by Quad based on its use of

26 EFI’s products, including its Fiery print server, Command Workstation and Color Profiler Suite to
27 satisfy every limitation of independent claim 28. Id. The First Amended Complaint further

28 alleged that “[t]he Chicago Office has had at least . . . a Xerox Color C75 Press with EFI Fiery

                                          9                   Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
       Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 10 of 28



 1 print server in the past, and currently has a Xerox Color C60 Printer with EFI Fiery print server,

 2 Command Workstation software, and Color Profiler Suite software. QG’s Chicago Office also has

 3 an EFI ES-2000 spectrophotometer.” A true and correct copy of the operative complaint RAH

 4 filed against Quad is attached as Exhibit G.

 5          33.    Following a settlement agreement between Quad and RAH that disposed of each

 6 and every claim in the Quad lawsuit, the court subsequently dismissed the Quad lawsuit on

 7 November 29, 2018.

 8          34.    On September 20, 2017, RAH sued Xerox Corporation (“Xerox”) for patent

 9 infringement in the United States District Court for the Northern District of Illinois. Specifically,

10 RAH alleged that “Xerox uses, makes, has made, sells, and offers to sell printer hardware and

11 software that employ color measurement and management techniques in the U.S. which, alone or

12 in combination, infringe various claims of the Patents-in-Suit.” Case No. 17-cv-06813, Dkt. 1

13 [Complaint] at ¶¶ 44-45. A true and correct copy of the complaint RAH filed against Xerox is

14 attached as Exhibit H.

15          35.    RAH alleged that the “Xerox Accused Print Servers,” which RAH defined as

16 including “EFI Fiery print servers (including, but not limited to the EX Print Server for Xerox

17 Color 560/570 Printers, Color 800/1000, Color C75, Color J75, iGen4, iGen 150, and 700i/700

18 Color Digital Press, and the EX-P 1000i Print Server for Xerox Color 800i/1000i Presses) together
19 with EFI’s Command Workstation and/or Color Profiler Suite, and other print servers and

20 software” that have the same functionality, infringe claims 34, 39, and 43 of the ’870 patent and

21 claims 28, 30, 31, 35, 37 and 39 of the ’008 patent. See RAH Color Technologies LLC v. Xerox

22 Corporation, Case No. 17-cv-06813, Dkt. 1 [Complaint], ¶¶ 46-152.

23          36.    After receiving a copy of RAH’s complaint, on October 2, 2017 Xerox notified EFI

24 and demanded that EFI defend, indemnify and hold harmless Xerox regarding RAH’s claims

25 regarding infringement of the ’870 and ’008 patents based on products supplied by EFI.

26          37.    On February 23, 2018, RAH filed an amended complaint for patent infringement
27 against Xerox. Case No. 17-cv-06813, Dkt. 21 [Amended Complaint]. The Amended Complaint

28 included the same infringement allegations that EFI’s Fiery Print server together with EFI’s

                                          10                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
       Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 11 of 28



 1 Command Workstation and/or Color Profiler Suite infringed the ’870 and ’008 patents. Id., ¶¶ 46-

 2 139. A true and correct copy of the operative complaint RAH filed against Xerox is attached as

 3 Exhibit I.

 4          38.    On September 14, 2018, RAH served Final Infringement Contentions (“FIC”) on

 5 Xerox identifying EFI products alleged to infringe the ’870, ’008, ’444, and ’704 patents.

 6          39.    RAH accused the following EFI products of infringing the ’870 patent: All Xerox

 7 printers and presses that are provided with EFI Fiery (EX) Print Server, Command WorkStation

 8 and/or Color Profiler Suite, including but not limited to, Xerox Color 560/570 Printers, Color

 9 800/1000, Color C75, Color J75, iGen4, iGen 150, 700i/700 Color Digital Press, Color

10 800i/1000i, Versant family of presses.

11          40.    RAH accused the following EFI products of infringing the ’008 patent: All Xerox

12 printers and presses that are provided with EFI Fiery (EX) Print Server, Command WorkStation

13 and/or Color Profiler Suite, including but not limited to, Xerox Color 560/570 Printers, Color

14 800/1000, Color C75, Color J75, iGen4, iGen 150, 700i/700 Color Digital Press, Color

15 800i/1000i, Versant family of presses.

16          41.    RAH accused the following EFI products of infringing the ’444 patent: All Xerox

17 printers and presses that are provided with EFI Fiery (EX) Print Server, Command WorkStation

18 and/or Color Profiler Suite, Xerox Color 560/570 Printers, Color 800/1000, Color C75, Color J75,
19 iGen4, iGen 150, 700i/700 Color Digital Press, Color 800i/1000i, Versant family of presses.

20          42.    RAH accused the following EFI products of infringing the ’704 patent: All Xerox

21 printers and presses that are provided with EFI Fiery (EX) Print Server, Command WorkStation

22 and/or Color Profiler Suite, Xerox Color 560/570 Printers, Color 800/1000, Color C75, Color J75,

23 iGen4, iGen 150, 700i/700 Color Digital Press, Color 800i/1000i, Versant family of presses.

24          43.    In its FIC served on Xerox, RAH provided Xerox with claim charts purportedly

25 demonstrating infringement of RAH patents. In the claim charts regarding the ’870 and ’008

26 patents, RAH alleged that EFI products are central to RAH’s infringement contentions, i.e.,
27 referring to “EFI” or “Fiery” products or product literature 69 times in 35 pages purportedly to

28 show that the claim limitations of asserted claims in the ’870 and ’008 patents are found in the

                                          11                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 12 of 28



 1 accused EFI print servers and software. For example, the claim chart for the ’870 patent alleges

 2 direct infringement by Xerox based on its use of EFI’s Fiery print server, Command Workstation

 3 and Color Profiler Suite to satisfy every limitation of independent claim 34 and dependent claims

 4 39 and 43. A true and correct copy of RAH’s ’870 claim chart is attached as Exhibit K. The

 5 claim chart for the ’008 patent alleges direct infringement by Xerox based on its use of EFI’s Fiery

 6 print server, Command Workstation and Color Profiler Suite to satisfy every limitation of

 7 independent claim 28. A true and correct copy of RAH’s ’008 claim chart is attached as Exhibit

 8 L.

 9          44.    RAH’s infringement allegations also cite to EFI-provided user guides and

10 documentation for each limitation of independent claims 34 of the ’870 patent and claim 28 of the

11 ’008 patent that allegedly shows that EFI instructs or encourages the use of its products in a

12 manner that allegedly infringes. For example, RAH repeatedly refers to EFI documents describing

13 the operation of its accused Fiery print server, Command WorkStation and Color Profiler Suite,

14 including EFI’s Fiery Color Reference for the Fiery®Color Server, EFI’s Fiery Color Profiler

15 Suite, Fiery Command Workstation, Configuration and Setup guide for the Fiery®EX Print

16 Server/Fiery®Controller for Xerox Color 550/560 Production Printer, Color Printing guide for the

17 Fiery®EX Print Server/Fiery®Controller for Xerox Color 550/560 Production Printer, and the

18 Color Printing guide for the Xerox EX Print Server, Powered by Fiery ® for the Xerox Color
19 800/1000 Press, all of which allegedly disclose that EFI instructs its customers to use its products

20 in an allegedly infringing manner.

21          45.    In the claim charts regarding the ’704 patent, RAH repeatedly alleges that EFI’s

22 Fiery/EX Print Server would infringe this patent: “This chart was prepared specifically for Xerox

23 FreeFlow Core (On-Premise and Cloud), and applies to FreeFlow Core sold as a standalone

24 product or sold as a packaged bundle with its printers and presses…to the extent that Xerox sells

25 its printers and presses bundled with other print servers, including Xerox FreeFlow Print Server,

26 EFI Fiery/EX Print Server, or Kodak/Creo CX Print Server, these bundled systems would
27 infringe this patent in a similar fashion as set forth in this chart”; and “This chart was prepared

28 specifically for the Xerox Versant 2100 Press with FreeFlow Print Server…to the extent that EFI

                                          12                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 13 of 28



 1 Fiery print server (e.g., EX Print Server models) and Kodak Creo CX print server are sold

 2 instead of FFPS with Xerox printers and presses (e.g., EFI Fiery (EX) Print Server for Xerox

 3 Versant 2100, Color J75, iGen4, iGen 150, Color 800/1000, Color 800i/1000i; Kodak CX Print

 4 Server for Xerox iGen4, Color 800/1000), these bundled systems would infringe this patent in a

 5 similar fashion as set forth in this chart.” (emphasis added). The implication of RAH’s statement

 6 is that the identified EFI products allegedly satisfy the limitations of asserted claims of the ’704

 7 patent in the same manner depicted in the claim chart provided.

 8          46.     In the claim charts regarding the ’444 patent, RAH repeatedly alleges that EFI’s

 9 Fiery/EX Print Server would infringe this patent: “This chart was prepared specifically for the

10 Xerox DocuColor 8080 Digital Press with CX Print Server…to the extent that EFI Fiery

11 controllers/print servers (and bundled software) and Xerox FreeFlow Print Server (and bundled

12 software) are sold with Xerox printers and presses instead of CX Print Server, the Fiery and

13 Xerox controllers/print servers would infringe this patent in a similar fashion as set forth in

14 this chart (e.g., EX Print Server models for Xerox Color 560/570, Color 800/1000, Color C75,

15 Color J75, iGen4, iGen 150, 700i/700 Color Digital Press, Color 800i/1000i; FreeFlow Print

16 Server for Xerox Color 560/570, Color 800/1000, Color C75, Color J75, iGen4, iGen 150,

17 700i/700 Color Digital Press, Color 800i/1000i)”; “This chart was prepared specifically for Xerox

18 FreeFlow Core (On-Premise and Cloud), and applies to FreeFlow Core sold as a standalone
19 product or sold as a packaged bundle with its printers and presses…to the extent that Xerox sells

20 its printers and presses bundled with other print servers, including Xerox FreeFlow Print Server,

21 EFI Fiery/EX Print Server, or Kodak/Creo CX Print Server, these bundled systems would

22 infringe this patent in a similar fashion as set forth in this chart”; and “This chart was prepared

23 specifically for Xerox FreeFlow Core (On-Premise and Cloud), and applies to FreeFlow Core sold

24 as a standalone product or sold as a packaged bundle with its printers and presses…to the extent

25 that Xerox sells its printers and presses bundled with other print servers, including Xerox

26 FreeFlow Print Server, EFI Fiery/EX Print Server, or Kodak/Creo CX Print Server, these
27 bundled systems would infringe this patent in a similar fashion as set forth in this chart.”

28 (emphasis added). The implication of RAH’s statement is that the identified EFI products

                                          13                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 14 of 28



 1 allegedly satisfy the limitations of asserted claims of the ’444 patent in the same manner depicted

 2 in the claim chart provided.

 3          47.     In its FIC, in response to Local Patent Rule 2.2(h) of the Northern District of

 4 Illinois, which requires that a patentee identify any products that it contends are covered by the

 5 patents-in-suit and whether they are marked with the patents-in-suit, RAH identified products

 6 from several licensees and stated that it “is unaware if [the listed] licensees mark their products.”

 7          48.     EFI has expended considerable effort and financial resources to design, develop,

 8 manufacture and sell the accused Fiery print servers together with Command Workstation and

 9 Color Profiler Suite.

10          49.     EFI has taken significant, concrete steps to manufacture and sell the accused Fiery

11 print servers together with Command Workstation and Color Profiler Suite RAH claims infringe

12 its patents. In the course of developing and testing the accused Fiery print servers together with

13 Command Workstation and Color Profiler Suite, EFI used these accused products, including the

14 claimed methods accused by RAH against EFI’s customers of infringing the patents-in-suit. EFI

15 denies and disputes that its accused Fiery print servers together with Command Workstation and

16 Color Profiler Suite as well as any method of using them infringe the patents-in-suit. EFI has

17 actually made and sold its accused Fiery print servers together with Command Workstation and

18 Color Profiler Suite into the U.S. market. Having devoted resources to bringing its Fiery print
19 servers to market, EFI fully intends to continue to sell its print servers. EFI has a legal right to sell

20 its print servers and an adjudication from this Court is needed so EFI can exercise that legal right

21 without risking an infringement claim from RAH.

22          50.     The history of patent litigation between RAH and EFI’s customers, involving the

23 same products and patents, warrant the declaratory judgment relief sought by EFI. RAH’s

24 accusations have put EFI in the position of either abandoning its accused Fiery print servers or

25 running the risk of being sued for infringement, which is precisely the type of situation that the

26 Declaratory Judgment Act was intended to remedy.
27          51.     An actual controversy exists between EFI and RAH regarding EFI’s alleged

28 infringement of the RAH Patents. RAH has directly and specifically accused the EFI Fiery print

                                          14                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 15 of 28



 1 server of infringing its patents. RAH’s lawsuit against EFI’s customers and each of the acts set

 2 forth above demonstrates RAH’s intent to enforce its patents against EFI and its customers.

 3 RAH’s affirmative accusations that EFI’s products infringe the RAH Patents and EFI’s denials

 4 necessarily create a case or controversy adequate to support declaratory judgment jurisdiction.

 5 RAH’s affirmative acts of suing EFI’s customers, particularly Xerox, have created a legal barrier

 6 to its business that EFI, through its declaratory judgment, seeks to eliminate.

 7          52.     The parties’ ongoing dispute can be adjudicated by this Court. The accused EFI

 8 Fiery print servers have been designed, manufactured, used, and sold. The dispute is real and

 9 substantial as evidenced by the numerous lawsuits filed by RAH against EFI’s customers,

10 including Xerox. The issues involved touch on the legal relations of EFI and RAH, parties having

11 adverse legal interests concerning whether EFI can sell in the market without risking treble

12 damages should the challenge eventually fail. The dispute is amenable to specific relief; the

13 resolution of EFI’s claims of non-infringement will conclusively determine the parties’ competing

14 legal claims. EFI’s request for a finding of non-infringement is manifestly susceptible of judicial

15 determination because it seeks an adjudication of present rights based upon established facts.

16          53.     RAH’s affirmative accusations of infringement have had an immediate impact on

17 EFI. RAH claims EFI’s Fiery print servers infringe its patents, impacting EFI’s current ability to

18 sell its print servers. EFI has actually made and sold the accused print servers, has the capacity to
19 sell print servers without delay, has inventory of print servers to sell, has potential customers for

20 its print servers, and continues to make direct sales of its accused print servers into the United

21 States. The passage of time will not change the parties’ legal dispute because EFI will continue to

22 make sales in the future, either to new or existing customers directly in to the U.S. market.

23          54.     EFI has been harmed by RAH’s assertions that it infringes the RAH Patents. EFI

24 has suffered financial harm to its business as a result of claims for indemnification made by its

25 customers. Absent a judicial determination of non-infringement, EFI will continue to suffer

26 financial harm because its sales are clouded by the legal dispute between EFI and RAH about
27 whether EFI has the legal right to sell its accused print servers. EFI seeks a judicial determination

28 that it has the legal right to sell the accused print servers without license or fear of being forced to

                                          15                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 16 of 28



 1 defend against RAH’s claims of infringement.

 2          55.      EFI’s future sales will expose it to potential infringement liability and claims for

 3 indemnification made by its customers. EFI will be forced to negotiate sales with potential

 4 customers who may anticipate an infringement suit by RAH. RAH’s claims of infringement

 5 substantially impact the financial terms upon which EFI can offer to make, use, sell, offer for sale

 6 and import print servers into the U.S. market, impacting EFI’s legal right to sell print servers. The

 7 current harm to EFI and its business can be redressed by this declaratory judgment action.

 8          56.      For all the foregoing reasons, RAH’s continued accusations and threats create an

 9 uncertainty concerning EFI’s current and future business plans and an immediate and real

10 controversy now exists between EFI and RAH on all claims asserted herein. Based on the

11 foregoing, there is an actual, immediate and justiciable controversy between EFI and RAH as to

12 EFI’s liability for direct infringement and inducing infringement of the ’870, ’008, ’897, and ’704

13 patents arising from the alleged acts of direct infringement by EFI and its customers’ use,

14 manufacture, sale, offer to sell, and importation of EFI’s products. See Arris Group, Inc. v. British

15 Telecommunications PLC, 639 F.3d 1368, 1375 (Fed. Cir. 2011); Microsoft Corp. v. DataTern,

16 Inc., 755 F.3d 899, 903 (Fed. Cir. 2014).

17                                      FIRST CLAIM FOR RELIEF
18                (Declaratory Judgment of Noninfringement of U.S. Patent No. 6,995,870)
19          57.      EFI repeats and realleges each and every allegation contained in the preceding

20 paragraphs above as if fully set forth herein.

21          58.      RAH has alleged, and continues to allege in connection with the Xerox action, that

22 the EFI Fiery (EX) Print Server, Command WorkStation and/or Color Profiler Suite that RAH

23 accused of infringement in its infringement contentions against Xerox (“Accused ’870 Products”)

24 infringe certain claims of the ’870 patent. Because RAH’s infringement allegations regarding the

25 Accused ’870 Products are based on the use, manufacture, sale, offer for sale, and importation of

26 EFI’s products by EFI’s customers, including Xerox, RAH effectively has charged EFI with
27 infringement and there exists a controversy between RAH and EFI as to EFI’s liability for direct

28 infringement and induced infringement based on the alleged acts of direct infringement by EFI’s

                                          16                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 17 of 28



 1 customers.

 2          59.    Based on EFI’s alleged use of the standard International Color Consortium’s

 3 (“ICC”) profiles, in the Xerox action RAH alleges that the Accused ’870 Products infringe

 4 independent claim 34, and dependent claims 39 and 43 (which depend from claim 34), of the ’870

 5 patent. For example, RAH alleges that the claim limitation of “providing information for

 6 transforming input color image data into output color image data for the color input or output

 7 devices at said plurality of sites such that colors produced by the color devices appear substantially

 8 the same within colors attainable by each of the devices, wherein said information for

 9 transforming comprises information relating the color gamuts of different ones of said color

10 devices to each other and user preferences for color reproduction for at least one of the color

11 devices” of claim 34 reads on the Accused ’870 Products.

12          60.    Specifically, RAH alleges that the Accused ’870 Products are compliant with ICC

13 Version 4.0 profiles, which RAH alleges requires use of the ICC-defined perceptual intent

14 reference medium gamut (“PRMG”). RAH further alleges that the PRMG provides a standardized

15 gamut representation for image data in coordinates which are used to map colors from an input

16 device to output devices using an intermediate color to color transformation. Upon information

17 and belief, RAH alleges that the ICC effectively standardized the ‘870 patent’s gamut descriptor.

18 Thus, RAH alleges that the claim limitation “providing information for transforming input color
19 image data into output color image data for the color input or output devices at said plurality of

20 sites such that colors produced by the color devices appear substantially the same within colors

21 attainable by each of the devices, wherein said information for transforming comprises

22 information relating the color gamuts of different ones of said color devices to each other and user

23 preferences for color reproduction for at least one of the color devices” reads on the Accused ’870

24 Products, in part, because of EFI’s compliance with ICC Version 4.0 profiles. As such, RAH

25 alleges that the Accused ’870 Products infringe claims 34, 39, and 43 of the ’870 patent

26 (collectively, “the Asserted ’870 Claims”).
27          61.    RAH’s infringement claims are unfounded. By way of non-limiting example,

28 Version 4.0 of the ICC Specification does not even mention PRMG. Further, Version 4.3 of the

                                          17                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
       Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 18 of 28



 1 ICC Specification does not require PRMG. In Version 4.3, the ICC Specification states, under

 2 “6.3.3.1 General,” that “Perceptual rendering remains a proprietary art, due both to the current

 3 state of perceptual rendering algorithms, and also to the fact that viewer and application specific

 4 preferences can affect the nature of a desired reproduction (when exact colour matching is not the

 5 objective). It is not practical or desirable to specify standard perceptual rendering algorithms.

 6 Consequently, it is also not practical or desirable to require that perceptual rendering intents match

 7 an exact perceptual intent reference medium gamut (PRMG).” Further, the ICC Specification

 8 Version 4.3 states, under “6.3.3.3 Perceptual intent reference medium gamut (PRMG),” that

 9 “Perceptual rendering intent and saturation rendering intent transforms may optionally use the

10 reflection color gamut specified in ISO 12640-3 . . . .” (emphasis added). Thus, even if RAH’s

11 unsupported allegation that using PRMG meets the Asserted ‘870 Claims’ requirement of using a

12 standardized color gamut is correct, it does not follow that the Accused ’870 Products’ conformity

13 with ICC Version 4.0 (or Version 4.3) profiles necessarily establishes infringement of the ’870

14 patent, as the use of PRMG is optional. In fact, the Accused ’870 Products do not implement

15 PRMG, as RAH’s infringement allegations incorrectly assume. Accordingly, RAH’s infringement

16 allegations are demonstrably wrong and, for at least this reason, the Accused ’870 Products do not

17 infringe the Asserted ’870 Claims as RAH alleges.

18          62.    Accordingly, an actual and justiciable controversy exists between EFI and RAH as
19 to EFI’s non-infringement of the ’870 patent.

20          63.    Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§2201, et seq. and to resolve

21 the legal and factual questions raised by RAH and to afford EFI and its customers relief from

22 uncertainty and controversy which RAH’s infringement accusations have precipitated, EFI is

23 entitled to a declaration that the Accused ’870 Products do not infringe the ’870 patent.

24                                  SECOND CLAIM FOR RELIEF
25             (Declaratory Judgment of Noninfringement of U.S. Patent No. 7,729,008)
26          64.    EFI repeats and realleges each and every allegation contained in the preceding
27 paragraphs above as if fully set forth herein.

28          65.    RAH has alleged, and continues to allege in connection with the Xerox action, that

                                          18                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 19 of 28



 1 the EFI Fiery (EX) Print Server, Command WorkStation and/or Color Profiler Suite that RAH

 2 accused of infringement in its infringement contentions against Xerox (“Accused ‘008 Products”)

 3 infringe certain claims of the ’008 patent. Because RAH’s infringement allegations regarding the

 4 Accused ’008 Products are based on the use, manufacture, sale, offer for sale, and importation of

 5 EFI’s products by EFI’s customers, including Xerox, RAH effectively has charged EFI with

 6 infringement and there exists a controversy between RAH and EFI as to EFI’s liability for direct

 7 infringement and induced infringement based on the alleged acts of direct infringement by EFI’s

 8 customers.

 9          66.     Based on its characterization of EFI’s devices and reference to EFI’s Command

10 Workstation, in the Xerox action RAH alleges that the Accused ’008 Products infringe

11 independent claim 28, and dependent claims 29-31, 33, 35-37, 39, and 41 (which depend from

12 claim 28) (collectively, “the Asserted ’008 Claims”). For example, RAH alleges that the claim

13 limitation of “storing in memory at least tonal transfer curves for a plurality of color channels,

14 color image data, and one or more color transformations for converting a first set of color

15 coordinates into a second set of coordinates wherein said tonal transfer curves and said one or

16 more color transformations are at least partly in accordance with calibration data in device-

17 independent units of color and are useable in combination to control rendering of said color image

18 data, and at least one of said one or more color transformations is a chromatic adaptation
19 transform useable to compensate for change in viewing conditions” of claim 28 reads on the

20 Accused ’008 Products.

21          67.     Specifically, RAH alleges that the Accused ’008 Products used to make calibration

22 measurements allegedly generate color values using device-independent color units, such as L*a*b

23 or CIEXYZ color units or density units. RAH further alleges that EFI’s Command Workstation

24 supports ICC Specification Version 4.0, which utilizes standardized ICC color profiles, and

25 thereby implies that the Accused ’008 Products allegedly perform calibration using standardized

26 color profiles. Thus, RAH alleges that the claim limitation “calibration data in device-independent
27 units of color” reads on EFI’s Version 4.0-compliant technology and therefore infringes the

28 Asserted ’008 Claims.

                                          19                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 20 of 28



 1          68.     RAH’s infringement claims are unfounded. By way of non-limiting example, in

 2 contrast to the claimed method of the Asserted ’008 Claims, which requires using “calibration data

 3 in device-independent units of color,” EFI utilizes Adobe Systems, Inc.’s PostScript for defining

 4 its color spaces which specifies that color transformations for conducting calibration utilize

 5 device-dependent units of color. Further, EFI’s Command Workstation shows measurement

 6 results as a set of density curves for C, M, Y, and K in connection with calibration. The CMYK

 7 color space and associated density curves are not device-independent units of color, much less the

 8 device-independent units of color identified by RAH. Therefore, for at least this reason, the

 9 Accused ’008 Products do not infringe the Asserted ’008 Claims.

10          69.     Further, claim 28 recites that “one or more color transformations” are required “for

11 converting a first set of color coordinates into a second set of coordinates” and “at least partly in

12 accordance with calibration data in device-independent units of color.” The Accused ’008

13 Products do not include such color transformations. Rather, the Accused ’008 Products convert a

14 first set of color coordinates into a second set of color coordinates separately and independently of

15 the calibration data, which (as noted above) is not in device-independent units of color.

16          70.     Accordingly, for at least this additional reason, the Accused ’008 Products do not

17 infringe the Asserted ’008 Claims as RAH alleges.

18          71.     Accordingly, an actual and justiciable controversy exists between EFI and RAH as
19 to EFI’s non-infringement of the ’008 patent.

20          72.     Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§2201, et seq. and to resolve

21 the legal and factual questions raised by RAH and to afford EFI and its customers relief from

22 uncertainty and controversy which RAH’s infringement accusations have precipitated, EFI is

23 entitled to a declaration that the Accused ’008 Products do not infringe the ’008 patent.

24                                    THIRD CLAIM FOR RELIEF
25             (Declaratory Judgment of Noninfringement of U.S. Patent No. 8,416,444)
26          73.     EFI repeats and realleges each and every allegation contained in the preceding
27 paragraphs above as if fully set forth herein.

28          74.     RAH has alleged, and continues to allege in connection with the Xerox action, that

                                          20                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 21 of 28



 1 EFI Fiery (EX) Print Server, Command WorkStation and/or Color Profiler Suite that RAH

 2 accused of infringement in its infringement contentions against Xerox (“the Accused ’444

 3 Products”) infringe certain claims of the ’444 patent. Because RAH’s infringement allegations

 4 regarding the Accused ’444 Products are based on the use, manufacture, sale, offer for sale, and

 5 importation of EFI’s products by EFI’s customers, including Xerox, RAH effectively has charged

 6 EFI with infringement and there exists a controversy between RAH and EFI as to EFI’s liability

 7 for direct infringement and induced infringement based on the alleged acts of direct infringement

 8 by EFI’s customers.

 9          75.     Based on EFI’s alleged use of the standard ICC profiles, in the Xerox action RAH

10 alleges that the Accused ’444 Products infringe independent claim 11 and 41, and dependent

11 claims 15, 20, and 42 (which depend from claims 11 or 41), of the ’444 patent (collectively with

12 claims 11 and 41, the “Asserted ’444 Claims”). As described above, RAH alleges that “to the

13 extent that EFI Fiery controllers/print servers (and bundled software) and Xerox FreeFlow Print

14 Server (and bundled software) are sold with Xerox printers and presses instead of CX Print Server,

15 the Fiery and Xerox controllers/print servers would infringe this patent in a similar fashion as set

16 forth in this chart (e.g., EX Print Server models for Xerox Color 560/570, Color 800/1000, Color

17 C75, Color J75, iGen4, iGen 150, 700i/700 Color Digital Press, Color 800i/1000i; FreeFlow Print

18 Server for Xerox Color 560/570, Color 800/1000, Color C75, Color J75, iGen4, iGen 150,
19 700i/700 Color Digital Press, Color 800i/1000i). Accordingly, RAH alleges that EFI’s Fiery

20 controllers/print servers, in connection with the sale of Xerox printers and presses, infringe for the

21 same reasons described for the CX Print Server.

22          76.     Thus, for example, RAH alleges that “a chromatic adaptation transform stored in a

23 file and accessible through a file header, said chromatic adaptation transform enabling conversion

24 of input color coordinates to output color coordinates representative of different viewing

25 conditions” of claim 11 reads on the Accused ’444 Products. In addition, for example, RAH

26 alleges that “wherein said information stored by said memory further comprises a gamut
27 descriptor data structure, said gamut descriptor representing a two dimensional array whose inputs

28 are coordinates related to lightness and hue and whose outputs represent the saturation at the

                                          21                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
       Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 22 of 28



 1 surface of a color gamut at said input coordinates” of claim 15 (a dependent claim of claim 11)

 2 reads on the Accused ’444 Products.

 3          77.    Specifically, RAH alleges that the Accused ’444 Products are compliant with ICC

 4 Version 4.0 profiles, which RAH alleges requires use of the ICC-defined chromatic adaptation

 5 transform (i.e., “chromatic Adaptation Tag”). As alleged by RAH, the ICC-defined chromatic

 6 Adaptation Tag must “convert[] an XYZ colour, measured at a device’s specific illumination

 7 conditions, to an XYZ colour in the PCS illumination conditions after complete adaptation.” As

 8 such, RAH alleges that the Accused ’444 Products infringe claims 11 and 41 of the ’444 patent, in

 9 part, because of EFI’s compliance with ICC Version 4.0 profiles.

10          78.    RAH’s infringement claims are unfounded. By way of non-limiting example, RAH

11 claims that the required tags for an ICC profile in accordance with ICC specification 4.0 include a

12 chromatic adaptation transform as recited in claims 11 and 41, in the form of a

13 “chromaticAdaptationTag”, and therefore, the Accused ’444 Products must include it. ICC

14 specification Version 4.0, however, states that the chromatic Adaptation Tag is “[r]equired only if

15 the chromaticity of the actual adopted white is different from that of the PCS adopted white.”

16 Thus, at best, ICC specification Version 4.0 does not support RAH’s broad statement that the

17 chromatic Adaptation Tag is required. The chromatic Adaptation Tag itself is used, according to

18 the ICC specification Version 4.0, to “convert[] an nCIEXYZ colour relative to the actual adopted
19 white to the nCIEXYZ colour relative to the PCS adopted white.” The Accused ’444 Products do

20 not convert nCIEXYZ colour in the manner described. Therefore, for at least these reasons, the

21 Accused ’444 Products do not infringe the Asserted ’444 Claims.

22          79.    In connection with claim 15 of the ’444 patent, in the Xerox action RAH alleges

23 that the Accused ’444 Products are compliant with ICC Version 4.0 profiles, which RAH alleges

24 requires use of the ICC-defined PRMG. RAH further alleges that the PRMG provides a

25 standardized gamut representation for image data in coordinates which are used to map colors

26 from an input device to output devices using an intermediate color to color transformation. Upon
27 information and belief, RAH alleges that the ICC effectively standardized the ’444 patent’s gamut

28 descriptor. Thus, RAH alleges that the claim limitation “wherein said information stored by said

                                          22                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 23 of 28



 1 memory further comprises a gamut descriptor data structure, said gamut descriptor representing a

 2 two dimensional array whose inputs are coordinates related to lightness and hue and whose

 3 outputs represent the saturation at the surface of a color gamut at said input coordinates” reads on

 4 the Accused ’444 Products, in part, because of EFI’s compliance with ICC Version 4.0 profiles.

 5          80.     RAH’s infringement claims regarding claim 15 are unfounded. By way of non-

 6 limiting example, Version 4.0 of the ICC Specification does not even mention PRMG. Further,

 7 Version 4.3 of the ICC Specification does not require PRMG. In Version 4.3, the ICC

 8 Specification states, under “6.3.3.1 General,” that “Perceptual rendering remains a proprietary art,

 9 due both to the current state of perceptual rendering algorithms, and also to the fact that viewer

10 and application specific preferences can affect the nature of a desired reproduction (when exact

11 colour matching is not the objective). It is not practical or desirable to specify standard perceptual

12 rendering algorithms. Consequently, it is also not practical or desirable to require that perceptual

13 rendering intents match an exact perceptual intent reference medium gamut (PRMG).” Further, the

14 ICC Specification Version 4.3 states, under “6.3.3.3 Perceptual intent reference medium gamut

15 (PRMG),” that “Perceptual rendering intent and saturation rendering intent transforms may

16 optionally use the reflection color gamut specified in ISO 12640-3 . . . .” (emphasis added). Thus,

17 even if RAH’s unsupported allegation that using PRMG meets claim 15’s requirement of using a

18 standardized color gamut is correct, it does not follow that the Accused ’444 Products’ conformity
19 with ICC Version 4.0 (or Version 4.3) profiles necessarily establishes infringement of the ‘444

20 patent, as the use of PRMG is optional. In fact, the Accused ’444 Products do not implement

21 PRMG, as RAH’s infringement allegations incorrectly assume. Accordingly, RAH’s infringement

22 allegations are demonstrably wrong and, for at least this reason, the Accused ’444 Products do not

23 infringe claim 15 as RAH alleges.

24          81.     Accordingly, an actual controversy exists between EFI and RAH as to EFI’s non-

25 infringement of the ’444 patent.

26          82.     Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§2201, et seq. and to resolve
27 the legal and factual questions raised by RAH and to afford EFI and its customers relief from

28 uncertainty and controversy which RAH’s infringement accusations have precipitated, EFI is

                                          23                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 24 of 28



 1 entitled to a declaration that the Asserted ’444 Products do not infringe the ’444 patent.

 2                                  FOURTH CLAIM FOR RELIEF
 3             (Declaratory Judgment of Noninfringement of U.S. Patent No. 8,760,704)
 4          83.     EFI repeats and realleges each and every allegation contained in the preceding

 5 paragraphs above as if fully set forth herein.

 6          84.     RAH has alleged and continues to allege, in connection with the Xerox action, that

 7 the EFI Fiery (EX) Print Server, Command WorkStation and/or Color Profiler Suite that RAH

 8 accused of infringement in its infringement contentions against Xerox (“Accused ’704 Products”)

 9 infringe certain claims of the ’704 patent. Because RAH’s infringement allegations regarding the

10 Accused ’870 Products are based on the use, manufacture, sale, offer for sale, and importation of

11 EFI’s products by EFI’s customers, including Xerox, RAH effectively has charged EFI with

12 infringement and there exists a controversy between RAH and EFI as to EFI’s liability for direct

13 infringement and induced infringement based on the alleged acts of direct infringement by EFI’s

14 customers.

15          85.     Based on EFI’s alleged use of the standard ICC profiles and reference to EFI’s

16 Command Workstation, RAH alleges that the Accused ’704 Products infringe independent claims

17 11 and 29, and dependent claims 12 (which depends from claim 11) and 30, 31, 34, and 35 (which

18 depend from claim 29) of the ’704 patent (collectively, the “Asserted ’704 Claims”). As described
19 above, RAH alleges that “This chart was prepared specifically for Xerox FreeFlow Core (On-

20 Premise and Cloud), and applies to FreeFlow Core sold as a standalone product or sold as a

21 packaged bundle with its printers and presses. In addition, other presses and software sold as a

22 bundle would infringe this patent for the same reasons as set forth in this chart (e.g., Xerox

23 printers and presses that are provided with Kodak/Creo CX Print Server, including but not limited

24 to Xerox iGen4, 700i/700 Digital Color Press, DocuColor 8080 Digital Press, Color 800/1000

25 Press; Xerox printers and presses that are provided with Xerox FreeFlow Print Server, including

26 but not limited to, Xerox Color 560/570 Printers, Color 800/1000, Color C75, Color J75, iGen4,
27 iGen 150, 700i/700 Color Digital Press, Color 800i/1000i; Xerox printers and presses that are

28 provided with Kodak/Creo CX Print Server, including but not limited to Xerox iGen4, 700i/700

                                          24                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
        Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 25 of 28



 1 Digital Color Press, DocuColor 8080 Digital Press, Color 800/1000 Press). For example, to the

 2 extent that Xerox sells its printers and presses bundled with other print servers, including Xerox

 3 FreeFlow Print Server, EFI Fiery/EX Print Server, or Kodak/Creo CX Print Server, these bundled

 4 systems would infringe this patent in a similar fashion as set forth in this chart” and “This chart

 5 was prepared specifically for the Xerox Versant 2100 Press with FreeFlow Print Server. Any other

 6 Xerox printers or presses operating in a similar fashion and bundled with similar software would

 7 infringe this patent for the same reasons as set forth in this chart (e.g., FFPS bundled with Color

 8 J75, iGen4, iGen 150, 800/1000, and 800i/1000i presses). In addition, other software sold bundled

 9 with its printers and presses may infringe. For example, to the extent that EFI Fiery print server

10 (e.g., EX Print Server models) and Kodak Creo CX print server are sold instead of FFPS with

11 Xerox printers and presses (e.g., EFI Fiery (EX) Print Server for Xerox Versant 2100, Color J75,

12 iGen4, iGen 150, Color 800/1000, Color 800i/1000i; Kodak CX Print Server for Xerox iGen4,

13 Color 800/1000), these bundled systems would infringe this patent in a similar fashion as set forth

14 in this chart.”

15          86.      Thus, for example, RAH alleges that “at least one of said files comprising a three-

16 dimensional array whose inputs are device-independent color coordinates and whose output at

17 each input coordinate indicates whether said input coordinate is either inside or outside of a color

18 gamut” of claim 11 reads on the Accused ’704 Products. In addition, for example, RAH alleges
19 that “at least one instrument comprising an illumination source and one or more photosensors,

20 wherein said instrument provides measurements of colors printed by said press, said

21 measurements enabling corrections of at least said curves controlling tonal transfer for each color

22 channel” of claim 29 reads on the Accused ’704 Products.

23          87.      RAH’s allegations are unfounded. In support of its allegations that the Accused

24 ’704 Products include “at least one of said files comprising a three-dimensional array . . . either

25 inside or outside of a color gamut,” RAH identifies the “gamut Tag” of ICC specification Version

26 4.0, which it states “uses PCS values (e.g., XYZ device independent color values) as inputs, and
27 outputs either a zero or non-zero” to determine if an input color value is in or out-of-gamut for a

28 device. Claim 11, however, also requires that the “information for transforming,” which includes

                                          25                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
       Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 26 of 28



 1 the aforementioned “three dimensional array,” is used to render color image data. The Accused

 2 ’704 Products do not utilize the gamut Tag to render color image data, as RAH’s infringement

 3 allegations incorrectly assume. Accordingly, RAH’s infringement allegations are demonstrably

 4 wrong and, for at least this reason, the Accused ’704 Products do not infringe claim 11 as RAH

 5 alleges.

 6          88.    The Accused ’704 Products also do not use color measurements to enable

 7 corrections of tonal transfer for each color channel of a press as recited in claim 29 of the ’704

 8 patent and as alleged by RAH. Therefore, for at least this reason, the Accused ’704 Products do

 9 not infringe claim 29, or claims 30, 31, 34, and 35 (which depend from claim 29).

10          89.    Accordingly, an actual controversy exists between EFI and RAH as to EFI’s non-

11 infringement of the ’704 patent.

12          90.    Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§2201, et seq. and to resolve

13 the legal and factual questions raised by RAH and to afford EFI and its customers relief from

14 uncertainty and controversy which RAH’s infringement accusations have precipitated, EFI is

15 entitled to a declaration that the Accused ’704 Products do not infringe the ’704 patent.

16                                       PRAYER FOR RELIEF
17          WHEREFORE, EFI prays for judgment as follows:

18          A.     A declaration that EFI’s Accused ’870 Products do not and have not infringed the
19 ’870 patent;

20          B.     A declaration that EFI’s Accused ’008 Products do not and have not infringed the

21 ’008 patent;

22          C.     A declaration that EFI’s Accused ’444 Products do not and have not infringed the

23 ’444 patent;

24          D.     A declaration that EFI’s Accused ’704 Products do not and have not infringed the

25 ’704 patent;

26          E.     An award of EFI’s costs pursuant to Federal Rule of Civil Procedure 54;
27          F.     A finding that this is an exceptional case and an award to EFI of its reasonable

28 attorney fees pursuant to 35 U.S.C. § 285; and

                                          26                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
      Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 27 of 28



 1           G.   Any and all other available legal and equitable relief that the Court deems just and

 2 proper.

 3

 4   DATED: June 21, 2019                     JEFFER MANGELS BUTLER & MITCHELL LLP

 5

 6                                            By: /s/ Gregory S. Cordrey
                                              GREGORY S. CORDREY
 7                                            Gcordrey@jmbm.com
                                              Jeffer Mangels Butler & Mitchell LLP
 8                                            3 Park Plaza, Suite 1100
                                              Irvine, CA 92614
 9                                            Telephone: 949-623-7200
                                              Facsimile: 949-623-7202
10
                                              Attorney for Plaintiff
11                                            ELECTRONICS FOR IMAGING, INC.

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                         27                  Case No. 3:18-MD-02874-SI
     SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
       Case 3:18-md-02874-SI Document 74 Filed 06/21/19 Page 28 of 28



 1                                     DEMAND FOR JURY TRIAL

 2          Pursuant to Fed. R. Civ. P. 38(b) and Local Rule 3-6, Plaintiff EFI hereby demands a jury

 3 trial for all claims in this action which can be tried to and before a jury.

 4

 5
     DATED: June 21, 2019                         JEFFER MANGELS BUTLER & MITCHELL LLP
 6

 7

 8
                                                  By: /s/ Gregory S. Cordrey
 9                                                             GREGORY S. CORDREY
                                                  Attorney for Plaintiff ELECTRONICS FOR
10                                                IMAGING, INC.

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                          28                  Case No. 3:18-MD-02874-SI
      SECOND AMENDED COMPLAINT FOR DECLARATORY JUDGMENT AND DEMAND FOR JURY TRIAL
